[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 612 
We agree with the Appellate Division that if the provisions of the Second Class Cities Law were to be adopted as a city charter, such provisions were required by the statute *Page 613 
to be designated specifically in the proposed local law. We pass upon no other question.
The order should be affirmed.
LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, THACHER, DYE and MEDALIE, JJ., concur.
Order affirmed.